Citation Nr: 1535437	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-47 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a respiratory disorder. 

4.  Entitlement to service connection for a sinus disorder. 

5.  Entitlement to service connection for a low spine disorder. 

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to September 1966.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claims listed on the first page.  

In addition to the claims currently on appeal, the Veteran also appealed the issue of service connection for hearing loss disability which was denied in a March 2010 rating decision.  Subsequently, in a June 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a non-compensable evaluation effective March 11, 2009.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In March 2012, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).    However, in July 2015, the Veteran's representative indicated that the Veteran was waiving consideration of this evidence by the AOJ.  Thus, the Board will consider the newly submitted evidence in the first instance.  38 C.F.R. §§ 19.37, 20.1304 (2015).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of an increased evaluation for service-connected chronic sprain of the left ankle has been raised by the record in an April 2011 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection claims for hypertension, respiratory disorder, a sinus disorder, a low spine disorder, a left knee disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of service connection for right ear ankle disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for service connection for right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In an April 2011 statement, the Veteran indicated that he wished to withdraw the issue of service connection for right ankle disability.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to service connection service connection for right ankle disability is dismissed.


REMAND

With regard to the Veteran's service connection claims for hypertension, respiratory disability, a sinus disability, a low spine disability, a left knee disability, and a right knee disability, the Veteran has not been afforded examinations and must be provided such on remand.  He generally asserts that his disabilities are related to service.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with examinations regarding the claimed disorders.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding hypertension, the Veteran contends that it was due to extreme temperatures during service.  Although service treatment records are negative for any findings of hypertension, the Veteran is competent to report in-service events and the post-service treatment records show a current diagnosis.  

Regarding the respiratory and sinus disorders, the Veteran asserts that they are due to exposure to asbestos products in the brakes of the vehicles he worked on, as well as dust and cigarettes he was supplied during service.  The Veteran was a track vehicle mechanic during service, and service treatment records show that the Veteran was seen for pharyngitis and coughing in March 1965.  He was also seen for pain in the left side of his chest with a deep cough in November 1965.  Post-service treatment records reflect diagnoses of sinusitis, bronchitis, chronic obstructive pulmonary disease (COPD), interstitial lung disease, and asbestosis.  Thus, there are in-service events, current disabilities, and a suggestion that they may be related to service.  

Regarding the low spine and bilateral knee disorders, the Veteran states they were due to having to crawl and work on vehicles putting extreme pressure on his joints.  Low back pain has been noted in the post-service treatment records, and the Veteran is competent as to any statements regarding joint pain symptoms.  Accordingly, an examination is warranted.     

Additionally, any outstanding records must be identified and obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include all those dated from May 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, obtain a VA examination to determine the etiology of any current hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the hypertension was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions that it is due to extreme temperature exposures during service.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of all diagnosed respiratory and sinus disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first identify all currently diagnosed respiratory and sinus disorders.  If any of the following are not diagnosed, an explanation must be provided:  sinusitis; bronchitis; deviated nasal septum; COPD; interstitial lung disease; and asbestosis.

Then, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service asbestos exposure, dust exposures, and cigarettes during service.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any lumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service stress on his body, to include having to crawl and putting stress on his joints due to his MOS. 

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of all knee disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service stress on his body, to include having to crawl and putting stress on his joints due to his MOS. 

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


